SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

745
TP 11-00114
PRESENT: SCUDDER, P.J., PERADOTTO, LINDLEY, GREEN, AND GORSKI, JJ.


IN THE MATTER OF EDWARD KOEHL, PETITIONER,

                     V                                           ORDER

JOHN LEMPKE, SUPERINTENDENT, FIVE POINTS
CORRECTIONAL FACILITY, RESPONDENT.


EDWARD KOEHL, PETITIONER PRO SE.

ERIC T. SCHNEIDERMAN, ATTORNEY GENERAL, ALBANY (MARCUS J. MASTRACCO OF
COUNSEL), FOR RESPONDENT.


     Proceeding pursuant to CPLR article 78 (transferred to the
Appellate Division of the Supreme Court in the Fourth Judicial
Department by order of the Supreme Court, Seneca County [Dennis F.
Bender, A.J.], entered January 13, 2011) to review a determination of
respondent. The determination found after a Tier II hearing that
petitioner had violated various inmate rules.

      It is hereby ORDERED that said proceeding is unanimously
dismissed without costs as moot (see Matter of Free v Coombe, 234 AD2d
996).




Entered:   June 10, 2011                        Patricia L. Morgan
                                                Clerk of the Court